DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicants’ submission filed on 02/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 form.
 
Status of the Application
	Applicants’ Information Disclosure submitted on 02/11/2021 has been carefully considered (see above).  Applicants have overcome all rejections by virtue of the Examiner’s Amendment dated 11/12/2020, the Response and Miller Declaration dated 10/05/2020, and Terminal Disclaimer approved 10/05/2020.  Claims 56, 58-75 and 77-79 are pending and have been allowed.

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the closest prior art of record does not fairly suggest the inclusion of solid form Form I of the compound 3-(6-(1-(2,2- difluorobenzo[d] [1,3]dioxol-5-yl) cyclopropanecarboxamido)-3-methylpyridin-2-yl)benzoic acid in a tablet for oral administration as claimed, wherein the tablet comprises a binder which is polyvinylpyrrolidone.  Applicants persuasively argued that a drug load of 30 wt% to 70 wt% as recited in Applicants’ claims is atypical and difficult to produce, and that a skilled artisan looking at the teachings of the closest prior art of record, Young, would have been dissuaded from producing a tablet with a drug load of 30 wt% or higher because changing the formulations of Young to accommodate a higher drug load would have a negative impact on tablet properties, such as compressibility, powder flowability, manufacturability, in vitro dissolution, and in vivo bioperformance.  Applicants also persuasively argued, as set forth in the Miller Declaration, that because of the problem of sintering, a skilled artisan would have been concerned that tablets containing polyvinylpyrrolidone (PVP), such as those of the claims, would show poor dissolution properties and thus would have chosen an alternative, less hygroscopic polymer to use as a binder in the dosage form.  Applicants persuasively demonstrated in the Miller Declaration that tablets defined by the instant claims showed favorable dissolution properties despite the possibility of PVP-induced sintering, and that the claimed amount of croscarmellose sodium would have been considered to be unusually high in a tablet based on teachings of the prior art of record.  Finally, Applicants persuasively demonstrated in the Miller Declaration that the inclusion of 0.3 wt% to 2.0 wt% sodium lauryl sulfate in tablets as claimed results in tablets 
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Claims 56, 58-75 and 77-79 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RANDEEP SINGH/Examiner, Art Unit 1615    

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615